Citation Nr: 0123933	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury. 

2.  Entitlement to service connection for leg cramps. 

3.  Entitlement to service connection for fibrocystic breast 
changes. 

4.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

A review of the record reflects that the veteran has raised 
the issue of entitlement to service connection for leg cramps 
as secondary to service-connected left hip disability.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action. 

In July 2001, the veteran failed to appear for a hearing 
before a member of the Board at the RO in Chicago, Illinois.  
As neither the veteran nor her representative has alleged 
that the veteran had good cause for her failure to appear and 
neither has she requested that the hearing be rescheduled, 
the Board will proceed as if the request for a Board hearing 
has been withdrawn.  38 C.F.R. § 20.702(d) (2000).


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

Initially, the Board notes that the most recent Supplemental 
Statement of the Case (SSOC) was issued in June 1999.  
Subsequent VA medical records, dating from 1997 to 2001, were 
received by the RO and are relevant to the issues listed on 
the front page of this decision.  However, the RO did not 
issue an SSOC following the receipt of such evidence nor did 
the veteran's representative waive RO consideration of the 
aforementioned VA medical records, and the failure of the RO 
to issue an SSOC in accordance with the provisions of 38 
C.F.R. § 19.31 (2000) constitutes a procedural defect 
requiring correction by the RO.  See 38 C.F.R. § 19.9 (2000).  

The veteran's claims for service connection for residuals of 
an injury to the cervical spine, leg cramps, fibrocystic 
breast changes and hemorrhoids have been determined to be not 
well grounded by the RO in a February 1998 rating decision.  
The concept of a not well grounded claim, however, was 
eliminated by the VCAA in November 2000, necessitating 
readjudication of the veteran's claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the veteran's claims under the VCAA.  

Accordingly, the claims are REMANDED to the RO for the 
following action:

1.  The veteran should be furnished with 
a SSOC addressing all evidence pertaining 
to the issues of entitlement to service 
connection for residuals of an injury to 
the cervical spine, leg cramps, 
fibrocystic breast changes, and 
hemorrhoids that was received subsequent 
to the June 1999 SSOC.  The veteran and 
her representative should then be 
afforded an opportunity to respond 
thereto.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
her for residuals of a cervical spine 
injury, leg cramps, fibrocystic breast 
changes and hemorrhoids since her 
discharge from service.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
of record.  Thereafter, all records 
should be permanently associated with the 
claims file.  If the RO is unable to 
obtain any of the aforementioned records, 
documentation to that effect must be 
associated with the claims file. 

3.  The RO should review the medical 
record and schedule additional VA 
examinations with respect to the issues 
of entitlement to service connection for 
residuals of an injury to the cervical 
spine, leg cramps, fibrocystic breast 
changes and hemorrhoids which were 
previously denied as not well grounded 
and obtain medical opinions as to whether 
it is at least as likely as not that 
these disorders, if demonstrated on 
clinical evaluation, are related to 
service.  The claims file must be made 
available to the examiners prior to the 
examinations.  A complete rationale for 
all opinions expressed must be provided.  
The findings should be expressed in 
typewritten reports. 

4.  When all additional notification or 
development actions required under the 
VCAA have been completed and documented 
in the claims folder, including obtaining 
any additional VA medical examinations or 
opinions, the RO must readjudicate the 
issues on appeal on the merits, taking 
into consideration any additional 
evidence obtained.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, now codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  

6.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




